DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/09/2020, with respect to Claim Objections have been fully considered and are persuasive. The Claim Objections of Office Action dated 07/10/2020 has been withdrawn.
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
A method for controlling a wind turbine having a wind rotor, a doubly-fed induction generator driven thereby, and a converter, which is electrically connected to feed electrical energy into an electrical grid with at least one grid parameter; and having a controller with a memory, in which rotation rate parameters are stored; characterized in that at least one variable characteristic curve is generated between at least one of the rotation rate parameters and the at least one grid parameter; by the at least one grid parameter is selected as a grid frequency and the at least one rotation rate parameter is selected as a minimum rotation speed n min and a maximum rotation speed n max and the minimum rotation speed n min and a maximum rotation speed n max change in the same direction as the grid frequency; the at least one variable characteristic curve that is generated is stored in the memory of the controller; the at least one grid parameter is measured, the grid parameters measurements are fed to the controller; and the values of the at least one rotation rate parameter that are associated with the grid parameter measurements via the at least one characteristic curve are activated by the controller to control the wind turbine.
Claims 2-11 are allowable based on their dependency on claim 1. 

Regarding Claim 12, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A wind turbine having a wind rotor, a doubly-fed induction generator driven thereby, and a converter, which is electrically connected to feed electrical energy into an electrical grid with at least one grid parameter, and having a controller with a memory, in which a rotation rate parameters are stored, comprising: at least one variable characteristic curve relating to at least one of the rotation speed parameters and the at least one grid parameter is stored in the memory; at least one grid parameter is selected as a grid frequency and the at least one rotation rate parameter is selected as a minimum rotation speed n min and a maximum rotation speed n max and the minimum rotation speed n min and a maximum rotation speed n max change in the same direction as the grid frequency; a grid parameter measuring device is electrically conductively connected to the controller and feeds measurements from the grid parameter measuring device to the controller; and the controller activates the rotation speed parameters that are associated with the grid parameter measurements via the at least one variable characteristic curve.
Claims 13-15 are allowable based on their dependency on claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.O./Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832